DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a central portion of the at least on plate spring being fixed at a fixation position while sandwiched between the valve element and the movable core, both of the valve element and the movable core being in contact with the fixation position.”  The specification 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, claim 1 recites “the valve element attached to the movable core disposed so as to be attracted to the fixed core disposed on a center of the electromagnetic coil being disposed along a stroke direction in the coil spring” in lines 12-14.  Regarding the recitation “disposed so…,” it is uncertain whether it is referring to the valve element or movable core.  Regarding the recitation “disposed on…,” it is uncertain whether it is referring to the fixed core, movable core or valve element.  Regarding the recitation “disposed along…,” it is uncertain whether it is referring to the electromagnetic coil, fixed core, movable core or valve element.
Claim 1 recites the limitation "the stroke direction of the valve element" in lines14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “where the fixation position is not put.”  The recitation is idiomatically incorrect.
The term "juxtaposed" in claim 5 is a relative term which renders the claim indefinite.  The term "juxtaposed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The position limited by the claim is uncertain.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturmer (3,702,683).
Sturmer discloses an electromagnetically driven injector comprising:
an electromagnetic coil 8;
a movable core 5;
a doughnut-shaped fixed core 3;
a valve having a valve element 10, 24;
a coil spring 15;
at least one plate spring 20, 21 (elements 20 and 21 are disclosed as membranes that maintain the needle valve 10 in axial alignment with the valve seat 13; a membrane is a thin 
a fixation position (the contact points between the socket 24 and the armature 5);
assembled by laser welding (product by process, MPEP 2113);
a seat surface (top surface) of the valve element 10, 24;
a columnar inner collar 27;
a nozzle 1, 16;
a hollow circular-plate-shaped outer collar 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK